Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 13 July 2022 was received.  Claim 5 was cancelled.  Claims 1-4 and 6-12 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-12 are withdrawn, because claims 1, 6 and 12 have been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yano et al. on claims 1-9 are withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Yano et al. on claims 10 and 11 is withdrawn, because independent claim 1 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Yano et al. as applied to claim 1 and further in view of Ebine on claim 12 is withdrawn, because independent claim 1 has been amended.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2010/0052692, previously cited) in view of Yamauchi et al. (US 2018/0183247).
Regarding claim 1, Yano discloses a battery pack comprising: a plurality of battery blocks (2), each battery block of the plurality of battery blocks including a plurality of battery cells [0009] arranged at fixed positions by a holder (3; Fig 3) [0041], the plurality of battery cells being connected together by lead plates [0051]; and a circuit board (7) to which the plurality of battery blocks are fixed [0032], wherein each of the plurality of battery blocks have terminal parts (13) to be connected to the circuit board [0009], the circuit board has connection parts, one of connection parts (see annotated Fig 11) being connected to a corresponding one of the terminal parts (see annotated Fig 11) of the each of the plurality of battery blocks to connect by coupling the terminal parts of the each of the plurality of battery blocks to the connection parts of the circuit board (Fig 4), the plurality of battery blocks in series or in parallel [0038], and the plurality of battery blocks are coupled via the circuit board (Fig 6)[0047-0049] wherein the terminal parts include output terminals (13) of the plurality of battery blocks and voltage detection terminals that detect a voltage of the plurality of battery cells of a corresponding battery block of the plurality of battery blocks [0052], but does not explicitly teach the output terminals being connected to corresponding connection parts of the circuit board different from the voltage detection terminals connection to the connection parts of the circuit board.  

    PNG
    media_image1.png
    450
    523
    media_image1.png
    Greyscale

	Yamauchi teaches a separate terminal connection path between a monitoring circuit (131) and terminals that output the electrical potential of the electrodes (power supply path) to the circuit board so that the circuitry can detect and protect the secondary battery from over discharging [0135-0147].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provided different terminal connections between the voltage detection and power supply connections for the battery pack of Yano because Yamauchi recognizes that separate terminal connection paths provide for the circuitry to detect and protect the secondary battery from over discharge conditions.  

Regarding claim 2, Yano discloses the battery pack according to claim 1, wherein, in each of the plurality of battery blocks coupled to the circuit board, the plurality of battery cells have a same outer shape (Fig 4), are arranged at fixed positions by the holder having a same shape as another of the plurality of battery blocks (Fig 4), and are connected by the lead plates having a same shape [0051] (Figs 11-13).  
Regarding claim 3, Yano discloses the battery pack according to claim 1, wherein each terminal part of the terminal parts is provided on the lead plates (Figs 11-13).  
Regarding claim 4, Yano discloses the battery pack according to claim 1, wherein terminal parts of the plurality of battery cells are soldered and coupled to the connection parts of the circuit board in one-to-one correspondence [0049, 0051].  
	
	Regarding claim 6, Yano discloses the battery pack according to claim 1, wherein the holder has terminal surfaces at both ends arranged on a same plane to arrange corresponding adjacent battery cells of the plurality of battery cells in parallel (Figs 3 and 4), and the circuit board has a shape elongated in a longitudinal direction of the plurality of battery cells (Figs 3 and 4), and the plurality of battery blocks are arranged side by side in a longitudinal direction of the circuit board (Figs 3 and 4).  
	Regarding claim 7, Yano discloses the battery pack according to claim 6, wherein each of the plurality of battery blocks has the plurality of battery cells arranged in the longitudinal direction of the circuit board (Fig 4).  
	Regarding claim 8, Yano discloses the battery pack according to claim 1, wherein each of the plurality of battery blocks has the terminal parts protruding from a fixed surface facing the circuit board (Figs 3 and 4), the connection parts of the circuit board include through-holes for inserting the terminal part (Figs 11 and 12), and the terminal parts are inserted into the through-hole and coupled to the connection parts (Figs 3 and 4; see annotated Fig 11 above) [0049-0051].  
	Regarding claim 9, Yano discloses the battery pack according to claim 1, wherein each of the plurality of battery block has the terminal parts on both sides of the holder (opposing respective voltage detection lines and terminals), and the terminal parts on the both sides are coupled to the circuit board (Fig 3) [0009, 0032].  
Regarding claim 10, Yano discloses the battery pack according to claim 9, wherein the each of the plurality of battery blocks has the terminal parts (blocks with their respective voltage detection lines and terminals on the terminal plane) [0044], the terminal parts including a first terminal part that is an output terminal (terminal surfaces 1A) disposed on one side of the holder and a second terminal part that is a voltage detection terminal (voltage detection line) with variations allowing for routing from both sides of the circuit board [0049] but does not explicitly teach being disposed on another side of the holder.  
	However, the courts have held that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. MPEP 2144.04. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the placement of the terminals, since it have been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange terminals for the purpose of allow different cell orientations.
	Regarding claim 11, Yano discloses the battery pack according to claim 1, wherein the holder has a part (holes) on the fixed surface facing the circuit board, the circuit board has a fitting part that guides the fitting convex part (circuit board attached via set screws) [0044], but is silent towards a convex part and a concave part where the fitting convex part is guided by the fitting concave part so that the plurality of battery block is coupled to the circuit board at a fixed position.  
	However, the court held that the configuration of the claimed device was found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary shapes of joining portions, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination to be guided to specific placement. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. as applied to claim 8 above, and further in view of Ebine (US 2009/0068880).
	The teachings of Yano and Yamauchi as discussed above are herein incorporated.
	Regarding claim 12, Yano discloses fixing the circuit board via set screws to dispose the circuit boards at a fixed position [0044] but is silent towards a holder having a locking hook integrally molded for the circuit board.
	Ebine teaches portions which are to be locked in various portions of a back pack side are locked by corresponding locking portions (locking hooks) to provide for proper coupling between the components [0080-0082, 0100].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include locking portions or hooks with a matching mold between joined portions of Yano because Ebine recognizes that such a configuration allows for proper coupling between components.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727